Case: 22-167     Document: 23    Page: 1    Filed: 11/18/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

               In re: CLOUDFLARE, INC.,
                         Petitioner
                  ______________________

                         2022-167
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:21-
cv-00261-ADA-DTG, Judge Alan D. Albright.
                  ______________________

               ON PETITION AND MOTION
                  ______________________

    Before DYK, REYNA, and TARANTO, Circuit Judges.
REYNA, Circuit Judge.
                        ORDER
     Cloudflare, Inc. petitions for a writ of mandamus di-
recting the United States District Court for the Western
District of Texas to transfer this patent infringement case
to the United States District Court for the Northern Dis-
trict of California. Sable Networks, Inc. and Sable IP, LLC
(collectively, “Sable”) oppose the petition.
    Sable filed the present action against Cloudflare alleg-
ing infringement of patents associated with routers man-
aging computer network data flows. Cloudflare moved
pursuant to 28 U.S.C. § 1404(a) to transfer the action to the
Case: 22-167     Document: 23      Page: 2    Filed: 11/18/2022




2                                      IN RE: CLOUDFLARE, INC.




Northern District of California, where Cloudflare main-
tains its principal place of business. In support of its mo-
tion, Cloudflare relied on a declaration from its Director of
Product, Mr. Rustam Lalkaka, which identified only one
employee who worked from Cloudflare’s offices within the
Western District of Texas in Austin as having relevant
knowledge concerning the accused products. *
     The district court, adopting the recommendation of the
magistrate judge, denied Cloudflare’s motion. The court
began by finding Mr. Lalkaka lacked credibility and admit-
ted to not investigating facts relevant to Cloudflare’s Aus-
tin office. Appx4. The court then analyzed the traditional
factors bearing on a § 1404(a) motion. It concluded that
Cloudflare had failed to demonstrate the Northern District
of California was clearly more convenient. Appx26. In
reaching that conclusion, the court determined that nu-
merous Cloudflare employees in Austin have relevant in-
formation that was not disclosed in Mr. Lalkaka’s
declaration, Appx12–13; that Cloudflare employees in Aus-
tin helped research, test, and market the accused products,
Appx13, 25; that physical documentary evidence is located
in both forums, Appx7; that potential electronic evidence
is being stored outside both districts and accessible from
Cloudflare’s offices in both districts, id.; and that, while the
compulsory process factor favored transfer, that factor was
entitled to less weight because Cloudflare had failed to of-
fer evidence or an adequate explanation as to why many of
the potential witnesses have relevant information, Appx11.
    On mandamus review of a § 1404(a) decision, we apply
regional circuit law, here the United States Court of Ap-
peals for the Fifth Circuit, where our review is limited to
determining whether the denial of transfer was such a


    *  While Mr. Lalkaka’s declaration stated that this
employee was planning on moving to London, it is undis-
puted that the employee no longer plans on moving.
Case: 22-167    Document: 23      Page: 3    Filed: 11/18/2022




IN RE: CLOUDFLARE, INC.                                      3



“‘clear’ abuse of discretion” that refusing transfer would
produce a “patently erroneous result,” In re TS Tech USA
Corp., 551 F.3d 1315, 1319 (Fed. Cir. 2008), (citation omit-
ted). Under Fifth Circuit law, we will deny mandamus un-
less “the facts and circumstances are without any basis for
a judgment of discretion.” In re Volkswagen of Am, Inc.,
545 F.3d 304, 312 n.7 (5th Cir. 2008) (en banc) (citation
omitted). Cloudflare has not met that standard with its
petition.
     We see no clear abuse of discretion in the court’s denial
of transfer. The district court explained that the Western
District of Texas, a district in which Cloudflare itself stated
that its employees helped research, design, develop, imple-
ment, test, and market the accused products, had a local-
ized interest and would be convenient for potential sources
of proof and party witnesses. The court further explained
that Mr. Lalkaka, who Cloudflare relied on in identifying
which of its employees are potential witnesses, had failed
to adequately investigate the responsibilities and duties of
its employees in Austin, admitted that he did not look into
whether there are engineers in Austin that worked on the
accused products, and had been unable to explain what cri-
teria he used to determine how certain employees, largely
residing in the transferee forum, were subject matter ex-
perts, while other employees in Austin were not. Appx13–
14. Mindful of the standard of review, we are not prepared
to disturb these findings, which plausibly support the con-
clusion that Cloudflare failed to show that the transferee
forum was clearly more convenient.
    Accordingly,
Case: 22-167    Document: 23   Page: 4   Filed: 11/18/2022




4                                 IN RE: CLOUDFLARE, INC.




    IT IS ORDERED THAT:
    The petition is denied.
                                 FOR THE COURT

 November 18, 2022               /s/ Peter R. Marksteiner
      Date                       Peter R. Marksteiner
                                 Clerk of Court